DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 2, the words --a retractor comprising-- should be added after the word “inserting”.  Additionally, in Line 4, the words “a retractor” should be replaced with the words --the retractor--. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  In Line 1, the word  --further-- should be added before the word “comprises”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In Line 1, the word  --further-- should be added before the word “includes”. Additionally, in Line 2, the words “the retractor includes” should be deleted. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  In Line 1, the word “on” should be replaced with the word --in--. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  In Lines 1-2, the word --blade-- should be added before each of the three instances of the word “arm”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “semi-spherical cross-section” which renders the claim indefinite as it is unclear how a cross-section can have a 3 dimensional shape when a cross-section is commonly defined as “a section made by a plane cutting anything transversely, especially at right angles to the longest axis” or “a surface or shape that is or would be exposed by making a straight cut through something, especially at right angles to an axis.” It appears that the Applicant is intending to recite a semi-circular cross-section and for purposes of examination, the limitation is being interpreted as such. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5, 7-8, 10, 12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovell et al. (US PG Pub No. 2012/0296171) in view of Seex et al. (US PG Pub No. 2014/0039267).
Regarding Claim 1, Lovell et al. discloses a method of retracting tissue with a surgical retractor system (system 5 + attachment 840, Figs. 121-125, Paragraphs [0206-0255 & 0290-0295]), the method comprising: inserting a retractor (10, Figs. 1-63 & 121-125) comprising a first blade (14, Fig. 2) and a second blade (16, Fig. 2) into a surgical target site within a patient (Figs. 47-48, Paragraph [0206-0207]) in any number of suitable orthopedic fixation approaches and procedures, including but not limited to anterior, posterior, lateral, anterolateral, posterolateral, cervical spine fixation, thoracic spine fixation, lumbar spine fixation, as well as any non-spine fixation application (Paragraphs [0206 & 0243]), the first and second blades operably attached to first and second blade arms (28, 26, respectively, Fig. 6), respectively, of the retractor, wherein the retractor is angled to a position between a direct lateral and a direct anterior approach (Figs. 47-48, 50-52, 54-57, Paragraph [0206]); inserting a first bone pin (anchor member 7 of blade 14, Fig. 3, 5, 35-37 & 39, Paragraphs [0207 & 0232-0237]) through a first opening (hoop portion 300 of 14, Fig. 39, Paragraph [0232]) in the first blade and into a first vertebrae (Figs. 47-52, Paragraph [0245]); inserting a second bone pin (anchor member 7 of blade 16, Fig. 3, 5, 35-37 & 39, Paragraphs [0207 & 0232-0237]) through a second opening (hoop portion 300 of 16, Fig. 3, Paragraph [0232]) in the second blade and into a second vertebrae (Figs. 47-52, Paragraph [0245]); operating the retractor such that the first and second blades move apart in a cephalad-
Lovell et al. does not specifically disclose inserting the first and second blades in a cephalad-caudal direction through an anterior to psoas approach. However; Lovell et al. does disclose in Paragraphs [0206 & 0243] that “The surgical fixation system 5 includes a variety of sub-components dimensioned to allow for retraction of a soft tissue in order to establish an operative corridor through a patient's skin to a surgical target site.  By way of example only, the surgical target site referred to herein throughout is an intervertebral disc space situated between two adjacent vertebrae.  Although particularly suited for use in lumbar spine fixation, it will be readily appreciated by those skilled in the art that the surgical fixation system of the present invention may be employed in any number of suitable orthopedic fixation approaches and procedures, including but not limited to anterior, posterior, lateral, anterolateral, posterolateral, cervical spine fixation, thoracic spine fixation, as well as any non-spine fixation application such as bone fracture treatment.” and “The system and methods described herein may be used and/or adapted for use in a variety of different surgical techniques involving a variety of areas of the body without departing from the scope of the present invention.”
Seex et al. discloses an assembly for use during spinal surgery for retracting soft tissue such as the psoas muscle to allow access to spinal vertebrae (Paragraph [0015]), the assembly comprising a retractor inserted via an anterior to psoas approach to the lumbar spine into the patient which allows for maintenance of the required amount of refraction and maintenance of the retractor position (Paragraph [0016]). Seex et al. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Lovell et al. with the step of inserting the first and second blades through an anterior to psoas approach as taught by Seex et al. in order to allow an orthogonal approach to the disc space which is essential for maximum safety in lumber surgery.
Regarding Claim 5, the combination of Lovell et al. and Seex et al. discloses the claimed invention as recited in claim 1, and Lovell et al. further discloses wherein the retractor includes a frame portion (20, Fig. 7, Paragraphs [0208-0209]) with the first and second blade arms being operably attached to the frame portion (via 60 & 58), and wherein the retractor includes a third blade arm (24) operably attached to the frame portion and a third blade (18) operably attached to the third blade arm (Figs. 1-11).
Regarding Claim 7, the combination of Lovell et al. and Seex et al. discloses the claimed invention as recited in claim 1, and Lovell et al. further discloses wherein each of the first blade, second blade, and third blade can be translated (via toggles 30 & 32, Fig. 11, Paragraph [0208]) and angulated independently from one another (pivoting/polyaxial movement of 14, 16, & 18 via thumbscrews 240, 270, Figs. 49-57, Paragraph [0248-0250]).
Regarding Claim 8, the combination of Lovell et al. and Seex et al. discloses the claimed invention as recited in claim 1, and Lovell et al. further discloses wherein the first opening is a partial channel (slotted opening through 304, Fig. 34) in fluid communication with an interior of the first blade (Fig. 33).
Regarding Claim 10 as best understood, the combination of Lovell et al. and Seex et al. discloses the claimed invention as recited in claim 1, and Lovell et al. further discloses wherein the partial channel has a semi-circular cross-section (Fig. 34).
Regarding Claim 12, the combination of Lovell et al. and Seex et al. discloses the claimed invention as recited in claim 1, and Lovell et al. further discloses wherein an entry to the first opening on the first blade is tapered around a periphery of the entry (Fig. 34).
Regarding Claim 14, the combination of Lovell et al. and Seex et al. discloses the claimed invention as recited in claim 1, and Lovell et al. further discloses wherein the first blade has an inner wall (244, Fig. 26), an opposite outer wall (242, Fig. 24) and a protrusion (curved lip 246, Fig. 23, Paragraph [0226]) formed along the outer wall of the first blade, wherein the protrusion extends continuously along a length of the outer wall of the first blade (length of curved lip 246, Fig. 23).
Allowable Subject Matter
Claims 2-4, 6, 9, 11, & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be Lovell et al, Seex et al., Koros et al. (US Patent No. 5,928,139), Liu et al. (US Patent No 6,083,154).
The combination of Lovell et al. and Seex discloses the claimed invention as stated in the office action above, but Lovell et al. fails to disclose operating the retractor such that the first blade and the second blade are oriented and movable in a cephalad-caudal direction through an anterior to psoas approach and the third blade moves in the anterior-posterior direction. There is no reasonable motivation to modify the method of Lovell et al. with the claimed steps since Lovell teaches expanding the blades in a lateral/medial direction with respect to the spinal column, and while Seex discloses inserted a retractor from an anterior to psoas approach, Seex does not disclose inserting a third retractor blade, or any retractor blade, so that the third blade is oriented fully facing anterior in the anterior psoas approach. 
Koros et al. discloses a retractor with adjustable length blades, including a first frame portion with first and second arms movable in a cephalad-caudal direction and a second frame portion with third and fourth arms movable in an anterior-posterior direction, wherein the arms each include a blade operably attached thereto, wherein the blades each include a bone pin attached thereto, and wherein the first blade comprises 
Liu et al. discloses a surgical retractor for retracting and shifting tissues comprising a frame portion having first, second and third arms with blades attached thereto, wherein first and second blades are capable of being moved in a cephalad-caudal direction and wherein the third blade is capable of being moved in an anterior-posterior direction, and wherein each of the blade include a bone pin attached thereto along an inner surface there, but Liu et al. fails to disclose operating the retractor such that the first and second blades move in the cephalad-caudal direction and the third blade moves in the anterior-posterior direction and a protrusion formed on an outer wall of the first blade extending continuously along a length of the outer wall of the first blade. Furthermore, there is no motivation to modify the device of Koros et al. to have the claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775